DETAILED ACTION
	It is noted that the pending claims of the present application are identical to the original claims of the parent application number 16/299,105 that were examined and rejected in the Non-Final Office Action mailed June 23, 2020. Accordingly, this action is being made final, even though it is the first action in the present application based on MPEP 706.07(b). The following rejections are identical to the rejections set forth in that June 23, 2020 Non-Final Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine, a process, or an article of manufacture, which are statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 

These limitations recite abstract idea groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. a processor and non-transitory memory). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
The “stages” recited in these claims appear to broadly set forth aspects that can be interpreted as merely reciting mental steps and/or methods of organizing human activity. For instance:
acquiring board data for board events can be an instruction followed by a person mentally, i.e. watching bridge games to acquire board data;
determining player performance based on a variety of parameters can be an instruction followed by a person mentally, i.e. thinking based analysis;
detecting a deviation by comparing performance values against some threshold can be an instruction followed by a person mentally, i.e. thinking based analysis; and
alerting a user regarding a likelihood of cheating can be an instruction followed by a person mentally, i.e. verbally telling a user of said cheating upon results of said thinking based analysis.
Therefore, the claim limitations include functions/limitations that constitute mental processes and/or certain methods of organized human activity insomuch as the claim limitations are directed to performing or following a set of rules or instructions, while only generically connected to interaction with 
Regarding dependent claims 2-9, 11-16, & 18-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, claim 2 recites crawling a website that displays bridge tournament results, which can be an instruction followed by a person mentally, such as viewing a webpage and observing information thereon. Claim 3 provides another instruction that can be followed by a person mentally, such as additional thinking based analysis of making a determination. Thus, without the need to merely repeat every dependent claim, a detailed reading of the claims as currently presented would result in the same analysis for each of the dependent claims as being directed to another instruction by mental process. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:

-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. More specifically, claims 1-20 only appear to include  very generic recitations directed to a processor and memory. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (processor and memory) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “processor”, “memory”, Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional instructions to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
While each of claims 1, 10, & 17 are directed to a different statutory class of invention, each recites a series of functions (e.g. as recited as “stages” in claim 1; hereinafter referred to as “steps”), at least some a contract” or are there multiple contracts “for the multiple boards of each event”), and what constitutes “declarer” (and similarly to the contract recitation, is the intended recitation “a declarer” or are there multiple declarers “for the multiple boards of each event”). The third step is directed to “detecting a deviation of by comparing the performance values against a threshold”. Initially it appear as those words are missing with the recitation of “deviation of” where the of something appears to be missing the something. Moreover, the recitation of “the performance values against a threshold” is unclear if each performance value as determined for multiple boards in each event is compared to a threshold (e.g. individually) or if all the player performance values are compared to a threshold (e.g. in some unclear cumulative manner). The fourth step is directed to alerting a user regarding a likelihood of cheating when the deviation is detected. The recitation of “likelihood of cheating” appears vague, as there is no specificity as claimed directed to how this is determined beyond the deviation being detected, which in itself does not appear to indicate any specificity (e.g. deviation detected when performance value exceeds a threshold). The Examiner respectfully urges the Applicant to provide substantially additional specificity in order to particularly point out and distinctly claim the subject matter which the inventor regards as their invention.
Claims 3 & 4 recite “the player” and “each player” respectively, which appears to lack antecedent basis based on the clarity issue regarding “a player” of claims 1, 10, & 17 noted above. Thus “the player” of claim 3 is unclear if it is the player in each determination, and “each player” in claim 4 is unclear as there is no current claimed specificity with regards to multiple players. 
also includes…).
Claim 6 is rejected for substantially the same reasoning as claim 5 above. Additionally , the recitation of “a threshold” is unclear if it intended to be another threshold, i.e. a different threshold, or if the recitation was intended to refer to the threshold of the respective claim from which claim 6 depends.
Claims 7-9, 11, 12, 15, & 19 are rejected for substantially the same reasoning as claims 3 and/or 4 above.
Claim 8 recites a change in DDR values for a player, indicating a loss in playing ability, which appears vague, as there is a lack of specificity with respect to the ratio being at some explicit value or above/below an explicit value that provides the indication, such that as currently recited, it appears unclear how merely a change in a ratio indicates a loss in playing ability.
Claim 9 is rejected for substantially the same reasoning as claim 8. Moreover, claim 9 refers to detecting cheating, such that as claim 9 depends from claim 1 that previously indicates a “likelihood of cheating” is based on a deviation being detected, it appears unclear if the recitation of claim 9 is defining another, different, or additional cheat detection basis.
Claim 13 is rejected for substantially the same reasoning as claim 5 above
Claim 14 is rejected for substantially the same reasoning as claim 6 above.
Claims 16 & 20 are rejected for substantially the same reasoning as claim 8 above.

Conclusion
This is a CONTINUATION of applicant's earlier Application No. 16/299,105.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715